Citation Nr: 0509243	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
syphilis.  

2.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  This case is before the Board of 
Veterans' Appeals (Board) on April 2004 remand from the 
United States Court of Appeals for Veterans Claims (Court) 
pursuant to a February 2004 unopposed motion by the Secretary 
of Veterans Affairs (VA).  The appeal was initiated from an 
October 1998 decision by the Waco VA Regional Office (RO).  
In September 1999, a personal hearing was held before a 
hearing officer at the RO.  The case was before the Board in 
September 2003, when the Board denied service connection for 
syphilis and bronchitis.  The veteran appealed the September 
2003 Board decision to the Court, resulting in the April 2004 
Court Order vacating the Board decision and remanding the 
claims for readjudication.  In August 2004, the Board 
remanded the case for reasons set forth in the Appellee's 
Motion; primarily to provide further notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In February 2005, the 
RO received a VA Form 21-22a, whereby the veteran appointed 
the attorney listed on the preceding page to represent him.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has syphilis or any residuals of the syphilis he had in 
service. 

2.  There is no competent evidence that any of the veteran's 
current respiratory problems are related to service or his 
acute episode of bronchitis therein.


CONCLUSIONS OF LAW

1.  Service connection for residuals of syphilis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  

2.  Service connection for bronchitis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by August 2002 correspondence from the RO, by a 
supplemental statement of the case (SSOC) issued in November 
2002, by August 2004 correspondence from the RO, and by an 
SSOC issued in January 2005.  Although he was provided VCAA 
notice subsequent to the RO decision appealed (incidentally, 
notice would not have been possible prior to enactment of the 
VCAA), he is not prejudiced by any notice timing defect.  He 
was notified (in the October 1998 RO decision, in a March 
1999 statement of the case (SOC), in the September 2003 Board 
decision, in the August 2002 and August 2004 correspondence, 
and in SSOCs issued in November 2002 and January 2005) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  Specifically, the August 2004 
correspondence, and the November 2002 and January 2005 SSOCs, 
informed him of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claim.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the March 1999 SOC, and the 
November 2002 and January 2005 SSOCs, informed the veteran of 
what the evidence showed.  He was advised by the August 2002 
and August 2004 correspondence that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The August 2004 
correspondence advised him of what the evidence must show to 
establish entitlement to service connection for syphilis and 
bronchitis, and what information or evidence VA needed from 
him.  The veteran was advised virtually verbatim to submit 
everything he had pertaining to his service connection 
claims, as the RO asked him to "[s]end any pertinent evident 
in your possession pertaining to your claims on appeal," and 
it was requested that he tell VA "about any additional 
information or evidence that you want us to try to get for 
you."  He was further advised to submit, or provide releases 
for VA to obtain, any pertinent records.  Everything 
submitted to date has been accepted for the record and 
considered.  

A Decision Review Officer reviewed the claim de novo (see 
November 2002 SSOC).  Regarding the duty to assist, the Board 
directed additional development (per the Appellee's Motion) 
in the August 2004 remand.  The development, to include 
notice of the VCAA, has been completed and the additional 
evidence has been considered by the RO.  VA has obtained all 
identified records that could be obtained.  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  The Board finds it proper to 
proceed with appellate review.  It is not prejudicial to the 
veteran for the Board to do so.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that service connection is 
warranted for syphilis and bronchitis because he was treated 
for both disorders during service, and he continues to 
experience symptoms related to syphilis and bronchitis.  

Service medical records reflect that the veteran was treated 
for syphilis in March 1967, with the onset of the disease 
reported as being in January 1967.  A clinical record dated 
in March 1967 shows diagnosis of syphilis (secondary, 
seropositive) manifested by a papular rash on the face and 
trunk.  Another March 1967 clinic record shows a diagnosis of 
upper respiratory infection and bronchitis.  The remainder of 
the service medical records are negative for diagnosis or 
treatment of syphilis and bronchitis, and/or symptoms 
thereof.  At the January 1968 examination for separation from 
service, the veteran acknowledged he experienced "piles" 
and gonorrhea in January 1967, and he acknowledged that 
"none of these bother me now."  Clinical evaluation of the 
genitourinary system, and the nose, sinuses, lungs and chest, 
was normal.  The service examiner specifically noted that the 
veteran had "gonorrhea" in 1967 which was "cured."  

Postservice evidence includes private medical records and VA 
clinical reports showing that the veteran was treated for 
numerous medical conditions since his separation from 
service, including chest congestion and pain, shortness of 
breath, sinus conditions, and genitourinary disorders.  The 
private medical records indicate the veteran had been a 
cigarette smoker, with some records indicating he smoked one 
pack of cigarettes daily for 40 years, while other records 
indicate a history of smoking two packs daily.  In a July 
1996 report, a private physician stated "[i]t is my 
impression that [the veteran] is suffering from chronic 
bronchitis secondary to smoking to account for his cough."  
A private medical record dated in July 1997 shows a diagnosis 
of asthmatic bronchitis.  Treatment included prescription of 
bronchodilators and encouragement to quit smoking.  An 
October 1997 medical record shows diagnoses of asthma and a 
skin rash after exposure to poison ivy.  While some of the 
private medical records indicate the veteran quit smoking in 
late 1996 or early 1997, a June 1998 shows that "[the 
veteran] appears to be having asthmatic like symptoms.  He 
does smoke quite heavily and states that he is not 
improving."

VA outpatient records dated from July 1980 further indicate 
treatment for numerous medical disorders.  Records dated from 
September 1992 show complaints of severe itching, urinary 
frequency, and painful urination.  An October 1995 clinical 
record indicates the veteran was referred for evaluation of 
"possible syphilis recurrence."  The veteran denied any 
penile discharge or lesions.  The diagnosis was history of 
recurrent urinary tract infection of unknown etiology.  A VA 
clinical record dated in July 1999 shows diagnosis of chronic 
obstructive pulmonary disease (COPD), with symptoms including 
shortness of breath and a history of asthma.  
At the September 1999 hearing, the veteran testified that he 
was hospitalized for 21 days during service after syphilis 
was diagnosed.  He reported that while he was on active duty 
he had to be carried to a hospital after coming out of a 
"gas chamber" during training.  He complained that he 
currently experienced skin rashes over his body, and had 
trouble with his eyes, glands, and prostate.  He felt these 
symptoms were residuals of his syphilis in service.  He 
contended that his current COPD is related to his bronchitis 
in service.  

Additional VA outpatient records reflect treatment the 
veteran received for his medical disorders through November 
2002.  The records contain several references to upper 
urinary tract infections and related symptoms.  Clinical 
records dated in January and February 2000 show complaints of 
nocturia, and urinary urgency and hesitancy over the prior 
three to four years.  Examiners noted that the veteran 
reported a history of syphilis.  The diagnoses in February 
2000 were, in pertinent part, elevated prostate-specific 
antigens and bulbar stricture.  A different February 2000 
outpatient record shows complaints of coughing; the diagnosis 
was, in pertinent part, post-nasal drip.  The additional VA 
records reflect that the veteran has a history of asthma and 
show that the veteran continued to be followed for COPD.  An 
April 2000 clinic report noted that the veteran had a history 
of lower urinary tract symptoms, and that a retrograde 
urethrogram had shown at least two urethral strictures.  The 
diagnosis was bulbar urethral stricture, and elevated 
prostate-specific antigens.  An October 2000 outpatient 
record reflects that the veteran complained of a bladder 
infection, with burning in the groin area, during the prior 
three days.  Another clinical record dated in October 2000 
shows a diagnosis of prostatitis.

Pursuant the directives of the Board's August 2004 remand, 
the RO, through written correspondence, notified the veteran 
of his right to submit additional evidence and argument 
pertinent to his service connection claims.  The veteran 
reported in September 2004 correspondence that he was being 
treated at VA medical facilities for asthma, high blood 
pressure, acid reflux disease, a prostate disorder, diabetes, 
and "a urinary tract infection that will not go away."  He 
further reported that he underwent back surgery in 1987 and 
bladder surgery in 2002, and he was told that he needed right 
knee surgery.  He also complained of an intermittent rash on 
his face and his chest.  

VA outpatient records, dated from December 2002 to November 
2004, were obtained and show that the veteran continued to be 
followed for numerous medical problems.  Regarding disorders 
involving the genitourinary system, the records indicate that 
related complaints are primarily due to a prostate disorder.  
A January 2003 outpatient report indicates that the veteran 
has a history of urethral strictures, but the disorder "is 
no longer evident."  An April 2003 clinic record indicates 
that the veteran's chief complaint was chronic prostatitis, 
and he presented to the clinic to rule out urinary tract 
infection.  He reported symptoms of penile discharge with 
dysuria over the prior 24 hours.  On clinical evaluation, the 
examiner reported "normal male [with] no [discharge] 
noted."  The assessment was rule out sexually transmitted 
diseases.  Other outpatient records also indicate a history 
of urethral stricture, but the records are entirely negative 
for active syphilis or syphilis-related symptoms.  A November 
2004 outpatient record shows diagnosis of asthma, but does 
not indicate any treatment therefore.  The outpatient records 
dated from December 2002 to November 2004 are negative for 
reference to the veteran's service, and are devoid of 
reference or medical opinion to the effect that the veteran 
has any medical disorder related to service.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the Federal Circuit 
observed that the structure of 38 U.S.C.A § 1131, and other 
relevant statutes, "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332.  In the absence of proof of 
present disability there can be no valid claim.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b).

As noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  It is clear that the veteran 
was treated for syphilis during service.  However, the 
medical evidence also clearly establishes that the 1967 
episode of syphilis resolved with treatment before his 
separation from service.  The January 1968 examination for 
separation from service was negative for clinical findings of 
syphilis or residuals thereof, and the examiner expressly 
noted that a single episode of gonorrhea in service had been 
cured.  Postservice medical evidence gives no indication the 
veteran has syphilis or any residuals of his syphilis in 
service.  Although the postservice medical evidence shows 
that he was treated for genitourinary system symptoms, no 
medical record relates such symptoms to syphilis or to 
residuals of syphilis in service.  While VA outpatient 
records dated in 2000 note that the veteran has a history of 
syphilis in service, they do not suggest a link between the 
veteran's current genitourinary disorders and his episode of 
syphilis in 1967.  In fact, although the veteran's syphilis 
in service and his recent genitourinary problems may involve 
a common anatomical location and affect similar functions, no 
treating or examining physician has related the veteran's 
current genitourinary/prostate  problems to his syphilis in 
service.  In April 2003, in the course of treatment for 
genitourinary problems, the veteran was specifically 
evaluated to rule out sexually transmitted disease.  None was 
reported.  

In sum, the record is devoid of any competent (medical) 
evidence that the veteran currently has syphilis or any 
residuals thereof.  As the veteran is a layperson, his own 
belief that various genitourinary and other complaints or 
symptoms are related to the syphilis he had in service is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The sole question before the Board is whether 
service connection may be granted in the absence of competent 
evidence of current disability.  There is no legal authority 
for that proposition, and the claim of service connection for 
residuals of syphilis must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  
Regarding the claim of service connection for bronchitis, the 
record shows that the veteran was treated for bronchitis 
during service.  However, the medical evidence also shows 
that the single episode of bronchitis in service was acute, 
and resolved before his separation from service.  The January 
1968 examination on the veteran's separation from service was 
negative for complaints or diagnosis of bronchitis.  
Postservice medical records first show a diagnosis of 
bronchitis in 1996, some 28 years postservice.  
Significantly, medical evidence attributes the veteran's 
current respiratory system complaints and symptoms to asthma 
and COPD related to smoking.  There is no competent evidence 
of record that relates any current respiratory problem to 
service or to the veteran's single, acute episode of 
bronchitis therein.  The only competent evidence specifically 
on point, the opinion of a private physician in July 1996, is 
to the effect that there is no relationship between the 
veteran's bronchitis and his service.  The private physician 
expressly noted that the July 1996 diagnosis of chronic 
bronchitis was secondary to cigarette smoking.  There is no 
medical opinion to the contrary.  In the absence of any 
competent (medical) evidence of a nexus between a current 
respiratory disorder and service, service connection for 
bronchitis is not warranted.  

The preponderance of the evidence is against the veteran's 
claims, and they must be denied.


ORDER

Service connection for residuals of syphilis is denied.  

Service connection for bronchitis is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans" Appeals



 Department of Veterans Affairs


